The mother of an illegitimate child is entitled to its custody and control (Code, § 74-203; Kilgore v. Tiller, 194 Ga. 527,  22 S.E.2d 150), which can be lost only by one of the grounds provided under Code §§ 74-108, 74-109, or 74-110; and unless so alienated, the discretion reposed in the trial judge under Code § 50-121 does not apply. (Bond v. Norwood,  195 Ga. 383, 24 S.E.2d 289; Morris v. Grant, 196 Ga. 692,  27 S.E.2d 295). Accordingly, in a habeas corpus proceeding between the mother of an illegitimate child and the parents of the mother, where there was no evidence that the mother had lost parental control, it was error for the trial judge to award the custody of the child to the mother's parents.
Judgment reversed. All the Justices concur, except Head, J., who dissents, and Hawkins, J., disqualified.